                                                                                                          F                  Frank
                                                                                                                               rank J.    J.LaRocca
                                                                                                                                               l arocca      o  ‡o‡
                                                                                                          JJonathan           onaThan L.          l.Hornik
                                                                                                                                                       hornik
                                                                                                          l                  Lawrence
                                                                                                                               awrence S.         S.Rosen
                                                                                                                                                       roSen
                                             LLP                                                          r                  Rose      greenBerg∆ ∆
                                                                                                                               oSe Greenberg
                                                                                                          e                  Eric     peTerBlaha
                                                                                                                               ric Peter            Blaha
                                                                                                          F
                                                                                                          a                    my d.J.    J.LaRocca
                                                                                                                                               l  a rocca
                                                                                                                             Frank       J.J.c
                                                                                                                               rank             arlin
                                                                                                          F                  Frank
                                                                                                                               rank
                                                                                                                             Florence          lR.ar
                                                                                                                                             LaRocca   occa
                                                                                                                                                     Goffman
                                                                                                                                                            ∆ ‡o‡
                                                                                                                                                             o
                                                                                                                                                             o  ‡o‡
                                                                                  Heritage Plaza II       JJJonathan
                                                                                                           d                     avid n. k
                                                                                                                              onaThan             l.
                                                                                                                                                 L.    h   ornik∆◊
                                                                                                                                                      Hornik
                                                                              65 Harristown Road                             Jonathan
                                                                                                                              onaThan
                                                                                                                             Amy     D.   Carlin  l.iTTredge
                                                                                                                                                 L.    h   ornik∆
                                                                                                                                                      Hornik
                                                                                                                                                         ∆
                                                                                                           l
                                                                                                           p
                                                                                                           l                 Lawrence
                                                                                                                               awrence
                                                                                                                               aTrick         T.  S.
                                                                                                                                                 S.m   r  p
                                                                                                                                                      Rosen
                                                                                                                                                       c
                                                                                                                                                  S.Rosen oSen
                                                                                                                                                       roSen arTland             ∆
                                                                                                                             Lawrence
                                                                                                                               awrence           S.
The
T    Trump
  he T  rump B   Building                    LLP
                                             LLP
                                                                                           3rd Floor
                                                                               Glen Rock, NJ 07452
                                                                                                           r
                                                                                                           m
                                                                                                           r
                                                                                                           F
                                                                                                                             David
                                                                                                                             Rose
                                                                                                                               oSe
                                                                                                                             Rose
                                                                                                                                       g
                                                                                                                                 ichelle
                                                                                                                               oSe     g
                                                                                                                                         N.
                                                                                                                                      Greenberg
                                                                                                                                      Greenberg
                                                                                                                                               Kittredge
                                                                                                                                                 crupi∆∆ ∆∆ ∆
                                                                                                                                            reenBerg
                                                                                                                                            reenBerg
                  uilding                                                                                  e                JFrank
                                                                                                                             Erin
                                                                                                                              onathan
                                                                                                                               rank
                                                                                                                             Eric    K.
                                                                                                                                      p
                                                                                                                               ric Peter J.J.  laL.
                                                                                                                                               L
                                                                                                                                           Burke   R
                                                                                                                                             LaRoccar
                                                                                                                                                    B   Hornik
                                                                                                                                                       occa
                                                                                                                                                       occa   (remove
                                                                                                                                                                ‡o‡‡o        the space)
                                                                                                           e                             eTerBlaha
                                                                                                                                      peTer         Blaha
                                                                                                                                                             o
                                                                                         201-444-3531                        Eric
                                                                                                                               ric Peter          Blahalaha
40 Wall
   Wall S   Street
              treet                                                                                        JF
                                                                                                            a               LPatrick
                                                                                                                               my d.J.T.
                                                                                                                              onathan
                                                                                                                               awrence
                                                                                                                             Jonathan
                                                                                                                              onaThan
                                                                                                                               lorence       c l  l.
                                                                                                                                                  S.
                                                                                                                                                 L.
                                                                                                                                                 r.L.
                                                                                                                                                arlin
                                                                                                                                                    r  h
                                                                                                                                                       R
                                                                                                                                                       gHosen
                                                                                                                                                McPartland ornik
                                                                                                                                                      Hornik
                                                                                                                                                           ornik
                                                                                                                                                          oFFman
                                                                                                                                                                             ∆
                                                                                     201-444-3541 fax       a
                                                                                                            l                Frank
                                                                                                                               rank
                                                                                                                               my
                                                                                                                             Florenced.  J.  c
                                                                                                                                             LaRocca
                                                                                                                                                  a
                                                                                                                                                arlin
                                                                                                                                                R.S.
                                                                                                                                                       occa
                                                                                                                                                     Goffman
                                                                                                                                                       r
                                                                                                                                                            ∆
                                                                                                                                                                ‡o ‡          ∆◊

                                                                                                            JL              R           Gn.            R    ∆o
32nd    Floor                                                                                                                Andrew
                                                                                                                               ose            G.R. Hegt
                                                                                                                                            reenberg      osen          ∆◊
32 nd F   loor                                                                    Heritage Plaza II
                                                                                  Heritage Plaza II         d
                                                                                                            e
                                                                                                            d                Lawrence
                                                                                                                               awrence
                                                                                                                             Florence
                                                                                                                                 avid
                                                                                                                               rin    k.  n. b   k
                                                                                                                                                 S.   Rosen
                                                                                                                                                          oSen
                                                                                                                                                     Goffman
                                                                                                                                                  l.iTTredge
                                                                                                                                                urke
                                                                                                                                                 k     h        ∆       ∆◊
                                             LLP
                                                                                                                                                                        ∆
                                                                                                                             Jonathan
                                                                                                                              onaThan
                                                                                                                             Amy avidD.   Carlin L.   Hornik
                                                                                                                                                         ∆ ornik
                                                                                                                                                     iTTredge
New
n eW YYork,     NY 10005
         ork , nY    10005                                                    65 Harristown
                                                                               Freehold
                                                                              65 Harristown
                                                                                                Road
                                                                                           Commons
                                                                                                Road        r
                                                                                                            p
                                                                                                            S
                                                                                                            l               R
                                                                                                                            EAndrew
                                                                                                                               ric
                                                                                                                               ose
                                                                                                                             Rose
                                                                                                                               oSe
                                                                                                                             Amy
                                                                                                                               aTrick
                                                                                                                               taceY  PgGeter M.
                                                                                                                                            reenberg
                                                                                                                                              T.m
                                                                                                                                      Greenberg
                                                                                                                                     D.            m
                                                                                                                                            reenBerg
                                                                                                                                          Carlin
                                                                                                                                           l.T.   S.B
                                                                                                                                                   Poller
                                                                                                                                                       laha
                                                                                                                                                       cp
                                                                                                                                                       r ∆
                                                                                                                                                     iller   ∆    ‡
                                                                                                                                                             arTland
                                                                                                                                                                ∆
                                                                                                                                                                ∆
                                                                                                                                                                        ∆

                                                                                           3rd Floor        p
                                                                                                            e               ALawrence
                                                                                                                               awrence
                                                                                                                               aTrick
                                                                                                                             David    pg
                                                                                                                                     D.  N. C    S.m   cp
                                                                                                                                                      Rosen
                                                                                                                                               Kittredge
                                                                                                                                                    B
                                                                                                                                                          oSen  °◊
                                                                                                                                                             arTland ∆
                                                                                                                                                                                 ∆
                                                                                                                                                                                 ∆

The
T he
The  Trump
     T  rump
212-530-4823
     Trump
The Trump n
212-530-4823  , BBuilding
                  uilding
                 Building
                Building
                                             LLP                                    83 South
                                                                               Glen Rock,
                                                                               Glen Rock,
                                                                                           3rd Street
                                                                                             NJ
                                                                                           3rd
                                                                                               Floor
                                                                                                 07452
                                                                                             NJFloor
                                                                                                 07452
                                                                                                            m
                                                                                                            r
                                                                                                            m
                                                                                                            JJRose
                                                                                                            F
                                                                                                            a               P
                                                                                                                               my
                                                                                                                             Rebecca
                                                                                                                             Eric
                                                                                                                               ric
                                                                                                                             David
                                                                                                                             Erin
                                                                                                                              onathan
                                                                                                                             Frank
                                                                                                                               rank
                                                                                                                               atrick
                                                                                                                               my
                                                                                                                             Erin
                                                                                                                                     Peter
                                                                                                                                 ichelle
                                                                                                                               ebecca
                                                                                                                               oSe
                                                                                                                                     K.
                                                                                                                                     d.
                                                                                                                                 NewK.
                                                                                                                                         eTer
                                                                                                                                         N.
                                                                                                                                          J.
                                                                                                                                         J.  c
                                                                                                                                              L.
                                                                                                                                      Greenberg
                                                                                                                                 ichelle       l
                                                                                                                                           Burke
                                                                                                                                              T.
                                                                                                                                                arlin
                                                                                                                                                 c
                                                                                                                                                 c
                                                                                                                                                  Bernstein
                                                                                                                                                  Blaha
                                                                                                                                            reenBerg
                                                                                                                                                   M
                                                                                                                                             LaRocca
                                                                                                                                           Burke  a r
                                                                                                                                                   L.
                                                                                                                                                arlin
                                                                                                                                                  tB
                                                                                                                                                       laha
                                                                                                                                               Kittredge
                                                                                                                                               l.   brupi
                                                                                                                                                     rupi
                                                                                                                                                        H P
                                                                                                                                                       occa
                                                                                                                                                        c
                                                                                                                                                            ∆
                                                                                                                                                       ernStein
                                                                                                                                                             ∆∆ ‡
                                                                                                                                                           ornik
                                                                                                                                                             artland
                                                                                                                                                              (remove
                                                                                                                                                                ‡o
                                                                                                                                                                     ∆ ‡
                                                                                                                                                                             the ∆space)
                                                                                                            e                         p                     ∆o
                                                                                                                                       York    Bar   Only (remove
                                                                                                                                                                        ∆◊∆the space)
                                                                                         201-444-3531                        ∆onathan                abar
40 Wall
   W        Street
            S     Y                                                              Freehold,   NJ  07728
                                                                                         201-444-3531       JJF             LEricNewPeter
                                                                                                                               ric
                                                                                                                             Florence
                                                                                                                             Patrick     eTer
                                                                                                                                             T. R.Blaha
                                                                                                                                                  l.   laha∆
                                                                                                                                                     Goffman
                                                                                                                                                       hosen
                                                                                                                                                  S.ittredge
                                                                                                                                                       R
                                                                                                                                                McPartland
212-530-4815
40 Wall
   Wall
      all S
212-530-4815      fax
              treet
            Street
              treetFax
                                                                                  Heritage   Plaza
                                                                                     201-444-3541
                                                                                                     II
                                                                                                   fax        d
                                                                                                              a             D  awrence
                                                                                                                             Jonathan
                                                                                                                             ‡onaThan
                                                                                                                                 avid
                                                                                                                             Patrick
                                                                                                                               lorence
                                                                                                                              ared   d.  bn.
                                                                                                                                          N.
                                                                                                                                       Jersey
                                                                                                                                             T.
                                                                                                                                             c   k
                                                                                                                                                 K
                                                                                                                                                 L.
                                                                                                                                                 r.
                                                                                                                                                 Bar
                                                                                                                                            lumetti   Hornik
                                                                                                                                                       g
                                                                                                                                                       Onlyornik
                                                                                                                                                     iTTredge
                                                                                                                                                McPartland     (Jared E.∆∆ Blumetti)
                                                                                                                                                          oFFman             ∆∆◊
                     10                                                                  732-409-1144
                                                                                     201-444-3541
                                                                              65 Harristown        fax
                                                                                                Road          F
                                                                                                              l                my
                                                                                                                             Amy     D.GCarlin
                                                                                                                             ◊ lorence           r.
                                                                                                                                                arlin  g  oFFman
                                                                                                                                                         ∆oSen
                                                                                                                            R                    PS.   r
                                                                                                                                 Of Counsel       Attorneys ∆
32nd
32 nd F
32nd
32
        Floor
        Floor
          loor
   nd F loor            00                                                        Heritage   Plaza   II       p
                                                                                                              e
                                                                                                              b
                                                                                                              d             JAndrew
                                                                                                                            F  ose
                                                                                                                               lorence
                                                                                                                             Lawrence
                                                                                                                               awrence
                                                                                                                             oonathan
                                                                                                                             Florence
                                                                                                                               aTrick
                                                                                                                             Andrew
                                                                                                                               rin    k.  n. bG.
                                                                                                                                              G. R.
                                                                                                                                                 S.
                                                                                                                                                R. Hegt
                                                                                                                                            reenberg
                                                                                                                                              T.   m
                                                                                                                                                  F.
                                                                                                                                                urke
                                                                                                                                                 k     G
                                                                                                                                                       B  p
                                                                                                                                                          offman
                                                                                                                                                      Rosen
                                                                                                                                                       call
                                                                                                                                                     Goffman
                                                                                                                                                   Hegt      arTland
                                                                                                                                                                ∆◊
                                                                                                                                                                   Law ∆◊
                                                                                                                                                                              ∆◊
                                                                                                                                                                              ∆◊ ∆

                                             LLP                                     732-409-0350  fax        e                enJamink.     b      ariSi
                                                                                                                                 Certified    Matrimonial
lhrgb.com
       .com                                                                                3rd Floor
                                                                                                              r             E    avid
                                                                                                                             David
                                                                                                                               rin
                                                                                                                             Andrew   Pg N.   M.    BiTTredge
                                                                                                                                               Kittredge
                                                                                                                                                urke
                                                                                                                                                   Poller            ∆ ∆Attorney
New
lhrgb
n     York,
      Y       , NY
                nY   10005
                     10005 5                                                   Freehold
                                                                              65 HarristownCommons
                                                                                             NJ Road          Jp
                                                                                                              m
                                                                                                              S
                                                                                                              c                ric
                                                                                                                              onathan
                                                                                                                             Rose
                                                                                                                               oSe
                                                                                                                              ared
                                                                                                                             Amy ichelle
                                                                                                                             Andrew
                                                                                                                               taceY     eter
                                                                                                                                           l. B
                                                                                                                                      Greenberg
                                                                                                                                     D.  E.   M.
                                                                                                                                              T.m
                                                                                                                                                ncT
                                                                                                                                            reenBerg
                                                                                                                                          Carlin       laha
                                                                                                                                                      abar
                                                                                                                                                 lumetti
                                                                                                                                                     rupi
                                                                                                                                                   Poller
                                                                                                                                                   m     ∆ ∆ ∆°∆◊‡
                                                                                                                                                     iller
                                                                                                                                                       c parTland
New
The
T
n eW T
  eW
  he  York,
     Trump
      Y  ork    NY
         ork , nY
        rump         10005
                BBuilding
                     10005
                  uilding                                                 F REEHOLD
                                                                               Freehold
                                                                               Glen     C 3rd
                                                                                      Rock,Commons
                                                                                           OMMONS07452        S
                                                                                                              e             A
                                                                                                                               Ynthia
                                                                                                                               aTrick
                                                                                                                             Erin
                                                                                                                               taceY K.
                                                                                                                                      p
                                                                                                                                     D.    l.
                                                                                                                                           Burke
                                                                                                                                            C   m  eFF
                                                                                                                                                    Biller      °◊
                                                                                                                                                                  ‡
                                                                                                                                                              (remove        the ∆
                                                                                                                                                                                  space)
                                                                                    83 South
                                                                                    83 South
                                                                                               Street
                                                                                               Floor
                                                                                               Street
                                                                                         201-444-3531         r
                                                                                                              a
                                                                                                              m             JK my
                                                                                                                             Rebecca
                                                                                                                              ared
                                                                                                                             Eric
                                                                                                                               ric
                                                                                                                               atelyn
                                                                                                                             David
                                                                                                                             Rebecca
                                                                                                                               ebecca
                                                                                                                               lon      SN.   B
                                                                                                                                              L.
                                                                                                                                              C
                                                                                                                                         E.olon
                                                                                                                                     Peter
                                                                                                                                         eTer   arlin
                                                                                                                                                  Bernstein
                                                                                                                                                 lumetti
                                                                                                                                                  Blahalaha
                                                                                                                                                  anning
                                                                                                                                               Kittredge
                                                                                                                                               l.
                                                                                                                                              L. c  b
                                                                                                                                                  Bernstein ∆
                                                                                                                                                       ernStein    ∆‡∆
a
40 Wall
   W       g.
212-530-4823
  ndreW
The
T    Trump
  he Tall   S
        rump B
212-530-4823    h
            Streetegt  (1977-2012)
                 Building
              treet                                                            83  S201-444-3541
                                                                                     OUTH    S TREET
                                                                                           3rd Floor          r
                                                                                                              a             P    ichelle
                                                                                                                             Patrick
                                                                                                                               ebecca
                                                                                                                                 Newd.
                                                                                                                                             T.l.
                                                                                                                                             cT.   Mbrupi
                                                                                                                                                McPartland
                                                                                                                                                       ernStein
                                                                                                                                                        cP
                                                                                                                                                                            ‡
                                                                                                                                                                            ‡∆
212-530-4823
212-530-4823      uilding                                                      Glen   Rock,
                                                                                 Freehold,
                                                                                             NJ
                                                                                           3rd
                                                                                             NJ
                                                                                                 07452
                                                                                               Floor
                                                                                                   fax
                                                                                                 07728        JF
                                                                                                               c
                                                                                                               Je
                                                                                                                             S atrick
                                                                                                                               my
                                                                                                                               herry
                                                                                                                               lorence
                                                                                                                             Erin
                                                                                                                             ∆onathan
                                                                                                                               urtiS
                                                                                                                             FlorenceK.
                                                                                                                               lorence York
                                                                                                                                 New YorkG.
                                                                                                                             Andrew
                                                                                                                             ∆onathan
                                                                                                                                            H
                                                                                                                                           Burke
                                                                                                                                            r    r.
                                                                                                                                                 R.
                                                                                                                                                arlin
                                                                                                                                                amilton
                                                                                                                                               Bar
                                                                                                                                                R.
                                                                                                                                               Bart
                                                                                                                                                  t
                                                                                                                                                       g
                                                                                                                                                       G
                                                                                                                                                     Only
                                                                                                                                                     abar
                                                                                                                                               omanoWSki
                                                                                                                                                     Goffman
                                                                                                                                                     Only ∆
                                                                                                                                                   Hegt
                                                                                                                                                            ∆artland
                                                                                                                                                          offman
                                                                                                                                                          oFFman
                                                                                                                                                              (remove
                                                                                                                                                               ∆   ∆
                                                                                                                                                                        ∆◊
                                                                                                                                                                              ∆◊ ∆space)
                                                                                                                                                                             the
                                                                                                                                                                              ∆◊
32nd
32
40 Wall
   nd
   WallFFloor
212-530-4815
212-530-4815Street
          loor
            S     fax                                                                    201-444-3531
                                                                                  Heritage
                                                                                 Freehold,   Plaza
                                                                                        3 RD NJ
                                                                                              F LOOR II
                                                                                                 07728          Jd           D
                                                                                                                             S   New k.
                                                                                                                             ‡ rin
                                                                                                                                 avid
                                                                                                                               herry
                                                                                                                             Patrick
                                                                                                                              Sherry      n.
                                                                                                                                          N.H
                                                                                                                                       Jersey
                                                                                                                                         b
                                                                                                                                 New HamiltonT.  k
                                                                                                                                                 K
                                                                                                                                             bamilton
                                                                                                                                                 Bar abar
                                                                                                                                                     ittredge
                                                                                                                                                       Only
                                                                                                                                                     iTTredge
                                                                                                                                                McPartland
                                                                                                                                                urke   Only (Jared     E.∆∆ Blumetti)
                                                                                                                                                                             ∆
212-530-4815
212-530-4815      fax
              treetFax
                   Fax                                                        65         732-409-1144
                                                                                     201-444-3541
                                                                                 Harristown        fax
                                                                                                Road             JF          ‡ared
                                                                                                                             Amy     D.
                                                                                                                               lorence
                                                                                                                             ◊ared
                                                                                                                             Andrew
                                                                                                                                 Of Counsel lumetti
                                                                                                                                       Jersey
                                                                                                                                         bCarlin r.
                                                                                                                                                 Bar
                                                                                                                                            lumetti
                                                                                                                                              M.       g
                                                                                                                                                   Poller
                                                                                                                                                  Attorneys
                                                                                                                                                                   ∆
                                                                                                                                                               (Jared
                                                                                                                                                         ∆oFFman  ‡ E. Blumetti)
New
n     York,
   nd YF
32nd
32eW    Floor
         ork    NY
              , nY   10005
                     10005                                                     Freehold
                                                                           F REEHOLD,    732-409-1144
                                                                                         NJCommons
                                                                                              07728               p
                                                                                                                  S
                                                                                                                  b          F
                                                                                                                             P lorence
                                                                                                                               aTrick
                                                                                                                               eter      K
                                                                                                                                 Of Counsel
                                                                                                                             Andrew
                                                                                                                             ◊ taceY
                                                                                                                               enJamin     l. T.mR.
                                                                                                                                            elegian
                                                                                                                                              G. P m   G
                                                                                                                                                       cp offman
                                                                                                                                                  Attorneys
                                                                                                                                                   Hegt
                                                                                                                                                     iller
                                                                                                                                                    ariSi    arTland
                                                                                                                                                                              ∆◊
                                                                                                                                                             ∆ ° ◊ Law Attorney
                                                                                                                                                                              ∆◊ ∆
lhrgb.com
       .  loor                                                                       732-409-0350
                                                                                     732-409-0350
                                                                                    83 South
                                                                                                   fax
                                                                                           3rd Street
                                                                                               Floor
                                                                                                   fax            e
                                                                                                                  b
                                                                                                                  J‡c
                                                                                                                  m
                                                                                                                  ∆
                                                                                                                             o
                                                                                                                             David
                                                                                                                             o rin
                                                                                                                                n
                                                                                                                               enJamin
                                                                                                                             Rebecca  k.
                                                                                                                                 Certified
                                                                                                                                       Y N.
                                                                                                                                 Certified
                                                                                                                                   eW    ork bMatrimonial
                                                                                                                                              L. P
                                                                                                                                               Kittredge
                                                                                                                                                urke
                                                                                                                                                b
                                                                                                                                                  T    o
                                                                                                                                                    ariSi
                                                                                                                                                  Bernstein
                                                                                                                                              Matrimonial
                                                                                                                                                 car     nlY         ∆
                                                                                                                                                                   Law  Attorney
lhrgb
lhrgb.comcom
212.530.4823
New    .rump                                                                   Glen732.409.1144                   r          Donathan
                                                                                                                                 ichelle
                                                                                                                                 rew
                                                                                                                               ebecca
                                                                                                                             Andrew      T     l.
                                                                                                                                             anner
                                                                                                                                              M.n   b abar
                                                                                                                                                     rupi
                                                                                                                                                       ernStein
                                                                                                                                                   Poller
212-530-4823 10005
      York,
         com NY                                                                                                                                                 ∆
The
T
lhrgb
n he
  eW Trump
     TY  ork
212-530-4823  , BBuilding
                nY   10005
                  uilding                                                      Freehold
                                                                                      Rock,Commons
                                                                                             NJFloor
                                                                                           3rd   07452            S
                                                                                                                  c            Ynthia
                                                                                                                                neWK.
                                                                                                                             Erin
                                                                                                                               taceY
                                                                                                                               Ynthia      l.
                                                                                                                                       JerSeY
                                                                                                                                           Burkem
                                                                                                                                                n  eFF
                                                                                                                                                 bar   onlY °◊
                                                                                                                                                     iller
                                                                                                                                                   eFF
                                                                                                                                                          ‡
                                                                                                                                                     Only (remove
                                                                                                                                                                  ‡         ‡
                                                                                                                                                                             the space)
                                                                                                                  Jr
                                                                                                                   a         Lared
                                                                                                                                 New
                                                                                                                               auren
                                                                                                                             ∆onathan
                                                                                                                                o      York
                                                                                                                                  F counSel  WBBar
                                                                                                                                        SE.olon   t
                                                                                                                                                 lumetti
                                                                                                                                                 eissman
                                                                                                                                                  attorneYS    ∆ -F∆‡ alk
212.530.4815                                                                        83 South   Street
                                                                                         201-444-3531
                                                                                732.409.0350                                 Rebecca          L.    babar
                                                                                                                                                  Bernstein
                                                                                                                  ◊
a                                                                                                                              lon         olonl.
40
a  Wall g.
   Wall
  ndreW
212-530-4815S
           g.
212-530-4815
                h
            Street
                hfax
                  egt (1977-2012)
                  fax
              treetFax (1977-2012)
                                                                                 Freehold, NJ 07728fax             a
                                                                                                                   JF
                                                                                                                             Patrick
                                                                                                                             S ebecca
                                                                                                                             ‡ lon
                                                                                                                                cNew
                                                                                                                               herry    Sbr
                                                                                                                                  ertiFied
                                                                                                                                            H
                                                                                                                                       JerseyT.mMcPartland
                                                                                                                                                 r.
                                                                                                                                                 Bar
                                                                                                                                                amilton
                                                                                                                                                       ernStein
                                                                                                                                                       gllc
                                                                                                                                                       Only
                                                                                                                                                  atrimonial        l aW
                                                                                                                                                                       E. a
                                                                                                                                                                            ‡∆ttorneY
212-530-4823
  ndreW
212-530-4823      egt                                                                      3rd Floor
                                                                                     201-444-3541  fax
                                                                                         732-409-1144
                                                                                                          o
                                                                                                                    c
                                                                                                                    °J
                                                                                                                     c       ◊
                                                                                                                             ∆
                                                                                                                               lorence
                                                                                                                              ared
                                                                                                                               urtiS
                                                                                                                                POf
                                                                                                                                 New
                                                                                                                             Andrew Counsel
                                                                                                                                       York lumetti
                                                                                                                                               omanoWSki
                                                                                                                                               Bar
                                                                                                                                              G.  t
                                                                                                                                            rbMatrimonial
                                                                                                                                                  Attorneys
                                                                                                                                                     Only
                                                                                                                                                   Hegt
                                                                                                                                                               (Jared
                                                                                                                                                          oFFman   ∆        Blumetti)
                                                                                                                                                                              ∆◊
32nd
32 nd  FFloor
          loor                                                                   Freehold,   NJ  07728               e
                                                                                                                     b
                                                                                                                              onathan
                                                                                                                               urtiS
                                                                                                                               rin
                                                                                                                                  racticing
                                                                                                                             ‡Sherry  k.
                                                                                                                                 New Hamilton
                                                                                                                               enJamin
                                                                                                                                                     abar
                                                                                                                                               omanoWSki
                                                                                                                                                 aS   an
                                                                                                                                                 PariSi
                                                                                                                                                urke
                                                                                                                                                               ∆
212-530-4815
lhrgb.com
212-530-4815
lhrgb.com
       .com       fax
                   Fax                                                               732-409-0350 fax
                                                                                                                     JS      o   Certified
                                                                                                                              Sherry
                                                                                                                              ared
                                                                                                                             Andrew
                                                                                                                                       Jersey
                                                                                                                                         b
                                                                                                                                      Hamilton
                                                                                                                                                 Bar
                                                                                                                                            lumetti
                                                                                                                                                       Only        Law Attorney
                                                                                                                                                               (Jared  E.   Blumetti)
New
lhrgb
n eW YYork,     NY
         ork , nY    10005
                     10005                                                     Freehold  732-409-1144
                                                                                           Commons                    c          Of Counsel
                                                                                                                             ◊ taceY
                                                                                                                               Ynthia      l.M. m
                                                                                                                                                n  Poller
                                                                                                                                                     iller °◊‡
                                                                                                                                                  Attorneys
                                                                                                                                                   eFF
                                                                                     732-409-0350
                                                                                    83 South Streetfax                b
                                                                                                                      ∆
                                                                                                                      r
                                                                                                                                n  eW York
                                                                                                                             o enJamin
                                                                                                                             Rebecca
                                                                                                                                 Certified    L.bP     onlY
                                                                                                                                                    ariSi
                                                                                                                                                bBernstein
                                                                                                                                              Matrimonial
                                                                                                                                               l.
                                                                                                                                                  ar
                                                                                                                                                    b              Law Attorney
lhrgb.com
a
lhrgb  .comg.   h      (1977-2012)                                                                                    a
                                                                                                                      ∆         neW YSork
                                                                                                                               ebecca
                                                                                                                               lon
                                                                                                                                neW JerSeY olon   ar
                                                                                                                                                 bar
                                                                                                                                                       o
                                                                                                                                                       ernStein
                                                                                                                                                         nlY
                                                                                                                                                       onlY                 ‡
212-530-4823                                                                                                          J‡c                       n
  ndreW           egt                                                                      3rd Floor                  ‡
                                                                                                                               Ynthia              eFF
212-530-4823                                                                                                          ◊ c    ∆  n
                                                                                                                                o F c
                                                                                                                              onathan
                                                                                                                               urtiS
                                                                                                                                       JerSeYBar
                                                                                                                                   eW York
                                                                                                                                 New  ounSelr
                                                                                                                                                 bar
                                                                                                                                                  t
                                                                                                                                                  a
                                                                                                                                                       onlY
                                                                                                                                                     Only
                                                                                                                                                     abar
                                                                                                                                               omanoWSki
                                                                                                                                                    ttorneYS   ∆
212-530-4815
a          g.   h fax
212-530-4815 Fax (1977-2012)
  ndreW           egt
                                                                                 Freehold, NJ 07728       o             a
                                                                                                                        ◊
                                                                                                                        J‡◊ared
                                                                                                                                o
                                                                                                                               lon
                                                                                                                                c
                                                                                                                                  F
                                                                                                                                 Newc   Sbolon
                                                                                                                                      ounSel
                                                                                                                                       Jersey
                                                                                                                                  ertiFied
                                                                                                                              Sherry
                                                                                                                                c     Hamilton
                                                                                                                                                  a
                                                                                                                                               mBar
                                                                                                                                                    ttorneYS
                                                                                                                                                       Only
                                                                                                                                                  atrimonial
                                                                                                                                            lumetti
                                                                                                                                               mAttorneys
                                                                                                                                                                    l aW
                                                                                                                                                               (Jared  E. a
                                                                                                                                                                    l aW   a
                                                                                                                                                                              ttorneY
                                                                                                                                                                            Blumetti)
                                                                                         732-409-1144                   °c
                                                                                                                                  ertiFied        atrimonial                  ttorneY
                                                                                                                                            rMatrimonial
                                                                                                          o
                                                                                                                                POf
                                                                                                                               urtiSCounsel
                                                                                                                                  racticing      aS an llc
                                                                                                                                               omanoWSki
                                                                                                                         °b
                                                                                                                                       York bP
                                                                                                                                PCertified
                                                                                                                                  racticing
                                                                                                                             o enJamin           aS an llc Law Attorney
                                                                                                                                                    ariSi
                                                                                     732-409-0350 fax
lhrgb.com
lhrgb .com                                                                                                                ∆ Sherry
                                                                                                                                neW Hamilton
                                                                                                                          c Ynthia
                                                                                                                                                  ar onlY
                                                                                                                          ‡     neW JerSeYn        eFF
                                                                                                                                                 bar   onlY
andreW g. hegt (1977-2012)                                                                                                a
                                                                                                                          ∆ o
                                                                                                                          ◊
                                                                                                                          ‡ c
                                                                                                                                nFeW
                                                                                                                               lon     YSork
                                                                                                                                    counSel
                                                                                                                                nertiFied
                                                                                                                                           olon
                                                                                                                                   eW J erSeY
                                                                                                                                                  attorneYS
                                                                                                                                                bar    onlY
                                                                                                                                               mbatrimonial
                                                                                                                                                   ar onlY          l aW attorneY
       DIRECT DIAL: 212.530.4837                                                                                          °◊c urtiS         r omanoWSki
                                                                                                          o

                                                                                                                                P
                                                                                                                                oracticing
                                                                                                                                  F counSel           an llc
                                                                                                                                                  attorneYS
                                                                                                                                                 aS
                                                                                                          o   Sherry Hamilton
                                                                                                               certiFied m atrimonial l aW attorneY
       EMAIL: PMCPARTLAND@LHRGB.COM                                                                       °
                                                                                                          ∆
                                                                                                               Practicing aS an llc
                                                                                                               neW York bar onlY
                                                                                                          ‡    neW JerSeY bar onlY
                                                                                                          ◊    oF counSel attorneYS
                                                                                                          o    certiFied m atrimonial l aW attorneY
                                                                July 7, 2020                              °    Practicing aS an llc




       VIA ECF
       Honorable Paul G. Gardephe
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                            Re:      Jessica Denson v. Donald J. Trump for President, Inc.
                                     Civil Action No. 20-cv-04737 (PGG)

       Dear Judge Gardephe:

              We represent Donald J. Trump for President, Inc. (the “Campaign”) in the above-captioned
       action and write, in accordance with Section IV(A) of Your Honor’s Individual Rules, to request a
       pre-motion conference in connection with the Campaign’s intended motion to dismiss plaintiff’s
       Complaint in its entirety for lack of standing. Plaintiff has indicated that she intends to oppose the
       motion.

                                               The Campaign’s Motion to Dismiss

               In August 2018, Judge Jesse M. Furman of this Court ordered plaintiff to arbitrate her claims
       pertaining to the validity and enforceability of the agreement that she signed as a condition of her
       employment with the Campaign (the “Agreement”). See Denson v. Trump for President, Inc., 2018
       WL 4568430 (S.D.N.Y. August 30, 2018). Plaintiff was afforded a full and fair opportunity to
       arbitrate these claims in the context of the parties’ prior arbitration, but she eschewed that
       opportunity for reasons best known only to her, and instead knowingly and intentionally refused to
       do
do so.1 More than six months later, in February 2019, plaintiff repackaged these same claims in a
putative class action complaint before the American Arbitration Association. However, because
the parties’ arbitration was long since over, the Campaign exercised its contractual right under the
Agreement to require plaintiff to instead file her claims in federal or state court (where the
Campaign intended to file a pre-answer motion to dismiss these claims for lack of subject matter
jurisdiction). She then proceeded to sit on her rights for another year until June 1, 2020.

        All the while, the Campaign repeatedly asked plaintiff to identify the speech that she
intended to publish but that she believed might violate her Agreement. Plaintiff refused to do so.
Instead, on the eve of the 2020 election (and two years after Judge Furman’s order), she filed this
politically motivated lawsuit which on its face seeks nothing more than an advisory opinion
regarding the validity and enforceability of the Agreement. Indeed, in her 29-page Complaint,
plaintiff fails to identify what words or speech she is purportedly being preventing from saying,
writing, publishing, or otherwise.

        Pursuant to the Campaign’s Rule 26 obligations and in a final effort to resolve this matter
prior to motion practice, the Campaign contacted plaintiff in good faith to try again to ascertain
any notion of plaintiff’s intended words or speech that she believes might violate her Agreement.
She once again refused to provide any.

        By her continued reticence, it is apparent that there currently is no case or controversy for
this Court to adjudicate. In fact, for the past two years, plaintiff has continually expressed her
opinions and views regarding the Campaign and President Trump on social media, including on
her Twitter account. See copies of plaintiff’s tweets annexed as Exhibit A. The Campaign has not
sent a cease and desist letter or taken any other similar action with respect to any of this speech (as
implicitly acknowledged by the lack of any such allegations contained in plaintiff’s Complaint).

         i.       There is No “Substantial Controversy” Between the Parties

        It is well-established that a party seeking declaratory relief must allege facts sufficient to
show “that there is a substantial controversy…of sufficient immediacy and reality to warrant the
issuance of a declaratory judgment.” Fox v. International Conference of Funeral Service
Examining Boards, 242 F.Supp.3d 272, 291 (S.D.N.Y. 2017) (emphasis added) (citations
omitted); see also Hernandez v. Office of Commissioner of Baseball, 2019 WL 5593056, * 2
(S.D.N.Y. October 30, 2019) (“[t]he burden of proving that a dispute is ripe for adjudication lies
with the party asserting the claim at issue”) (citations omitted); Applegate v. Annucci, 2017 WL
3049555, * 8 (S.D.N.Y. July 18, 2017) (“a plaintiff seeking injunctive or declaratory relief cannot
rely on past injury to satisfy the injury requirement but must show a likelihood that he or she will
be injured in the future”) (citations omitted).



1
  Justice Arlene P. Bluth (Supreme Court, New York County), the state court judge who originally confirmed the
arbitration awards, excoriated plaintiff in her written decision for refusing to participate in the arbitration. See e.g.
Denson v. Donald J. Trump for President, Inc., 2019 WL 1206352, * 6–8 (Sup. Ct. N.Y. Cty. March 14, 2019)
(“[p]laintiff had an opportunity to make an argument about why the [Agreement] was unenforceable; instead she chose
not to participate in the arbitration and the arbitrator found the [A]greement enforceable”), rev’d on other grounds,
180 A.D.3d 446, 116 N.Y.S.3d 267 (1 st Dept. 2020).

                                                           2
        Here, plaintiff cannot demonstrate that her claims are ripe for adjudication, this because
she fails to identify any intended words or speech over which there exists a “substantial
controversy” between the parties. See e.g. Hernandez, 2019 WL 5593056 at * 2 (dismissing
employee’s claim seeking declaration that he is permitted under Title VII to “speak out” regarding
the allegations he raised against his employer in his complaint without reprisal finding that “in the
absence of actual speech it is impossible to adjudicate whether the proposed speech would be
protected”). By not identifying any concrete dispute over any actual speech, she further cannot
demonstrate that her claims have any “immediacy” or “reality.”2 On this point, plaintiff’s vague
and subjective belief that the Agreement is “preventing her” from exercising her free speech rights
in connection with the 2020 presidential election is insufficient to create an actual controversy.
See e.g. Dow Jones & Co., Inc. v. Harrods, Ltd., 237 F.Supp.2d 394, 410 (S.D.N.Y. 2002)
(“allegations of a subjective chill on the exercise of First Amendment freedoms are insufficient to
create an actual controversy absent a concrete claim of specific present objective harm or threat of
future harm”) (emphasis in original) (internal quotations and citated omitted).

         ii.      Plaintiff’s Claims are Also Barred by Collateral Estoppel

        Plaintiff—as the sole class representative—further lacks standing to bring this lawsuit
because she is collaterally estopped from raising her assertion again that the Agreement as a whole
is “void and unenforceable.” As noted above, in connection with the Campaign’s prior arbitration
against plaintiff, the arbitrator expressly found that the Agreement was “valid and enforceable.”
While the First Department ultimately vacated the arbitrator’s awards on other grounds, the First
Department expressly rejected plaintiff’s fully briefed arguments that the awards should be vacated
because the Agreement was “void and unenforceable.” See Denson, 180 A.D.3d at 452, 116
N.Y.S.3d at 274–275; see also In re Indu Craft Inc., 2012 WL 3070387, * 12 (S.D.N.Y. July 27,
2012) (“collateral estoppel…bars the relitigation of an issue that was raised, litigated, and actually
decided by a judgment in a prior proceeding, regardless of whether the two suits are based on the
same cause of action”) (citation omitted).

        For all of these reasons, this politically motivated lawsuit—for which plaintiff unabashedly
seeks a “swift resolution in advance of the November elections” after sitting on her rights for two
years—must be dismissed because plaintiff lacks standing as the sole class representative.

                                                               Respectfully submitted,
                                                               /s/ Patrick McPartland
                                                               Patrick McPartland
                                                               Jared E. Blumetti
cc:      Counsel of record (via ECF)




2
  One of the principal reasons that the Campaign has repeatedly requested that plaintiff identify her intended speech
is that the Campaign is likely to have no objection to the speech. This, of course, would render any claim moot.

                                                         3
